Upon the original consideration of this case I concurred specially in the affirmance of the action of the court below upon the theory that under the facts of this particular case, the property involved is "held and used exclusively" for a municipal purpose and would therefore be exempt from taxation under Section 16 of Article XVI of the Constitution. Upon further consideration of the case on petition for rehearing, I have reluctantly reached a contrary conclusion; that is, I have reached the conclusion that the property involved is not held and used exclusively for a municipal purpose. It is undoubtedly held and intended to be used for a most praiseworthy and laudable public purpose, but not for an exclusively municipal purpose. I must therefore recede from my former concurrence in the judgment of affirmance and from the conclusion reached in my brief special concurring opinion.
I think that the petition for rehearing should be granted.